Title: To James Madison from Peter S. Du Ponceau, 23 March 1821
From: Du Ponceau, Peter S.
To: Madison, James


                
                    Dear Sir
                    Philadelphia 23d. March 1821.
                
                Understanding that the new Virginia University at Charlotte[s]ville is to be opened in December next, & that a Professor of Chemistry & Mineralogy is to be elected, I take the liberty of recommending for that station, Mr Lardner Clark Vanuxem, now of Columbia S.C. He is a native of this City, from respectable parents, who from his infancy Shewed such a disposition to the studies connected with natural Philosophy, that his whole mind was employed in them until he came to the age of chusing a profession when his father finding that the bent of his genius was not to be conquered, Sent him to Paris, where he pursued for three Years his favorite studies under the best teachers, & returned home fraught with knowledge. He is now an assistant to Dr Cooper who thinks highly of his acquirements & most probably will recommend him to you. For my part I am free to certify to his excellent Moral Character, & to his unconquerable attachment to the studies he has pursued, which I have for many Years witnessed. I have the honor to be With the greatest veneration & respect Dear Sir Your most obedt humble Servant
                
                    Peter S. Du Ponceau
                
            